DETAILED ACTION
This office action is in response to the application filed on 15 April 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 14 July 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding Claim 20, page 20, the second to last line recites, “the locked device” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a locked device - - .
Regarding Claim 20, page 20, the second to last line recites, “the unlocked state” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - an unlocked state - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., US Patent Application Publication No.: 2020/0291676 A1, hereby Shah.
Regarding Claims 1 and 17, Shah discloses a camera assembly and method for a facial recognition system of a motor vehicle, the camera assembly and method (Figs. 1-5, 10, 17A-17B, and 18) comprising:
“a cosmetic panel (Figs. 2, 4, and 10, elements 28/38) adapted to be attached to the motor vehicle, the cosmetic panel having an outboard side and an inboard side facing the motor vehicle, with the cosmetic panel being opaque to visible light and transmissive to an infrared light (Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18); and 
a single infrared camera (Figs. 2, 4, and 10, element 32) adapted to be disposed adjacent to the inboard side of the cosmetic panel for generating an image signal in response to the single infrared camera receiving the infrared light transmitted through cosmetic panel (Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], specifically paragraph [0046], disclosing the biometric identification sensor captures an image of a user’s face; Fig. 5, and paragraph [0052]; Fig. 10; see also Figs. 17A-17B, and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face).”
Regarding Claim 2, Shah discloses:
“wherein the cosmetic panel includes a peripheral edge defining a perimeter and an intermediate portion spaced from the perimeter, with the single infrared camera attached to the intermediate portion such that the cosmetic panel covers the infrared camera (Figs. 2, 4, and 10, elements 32 and 28/38; Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Slovesko, US Patent Application Publication No.: 2019/0210563 A1, hereby Slovesko.
Shah discloses the invention substantially as claimed. Regarding Claims 3, 12, and 18, Shah discloses:
“attaching, using a . . . , the single infrared camera to an intermediate portion of the cosmetic panel that is spaced from a perimeter of the cosmetic panel; and covering, using the cosmetic panel, the infrared camera (Figs. 2, 4, and 10, elements 32 and 28/38; Figs. 1-3, and paragraphs [0036]-[0040], specifically paragraph [0038], disclosing mounting and covering the biometric image sensor; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
However, although Shah discloses a mounting feature but does not expressly disclose the claimed header, Slovesko does expressly disclose the following:
“attaching, using a header, the single infrared camera to an intermediate portion of the cosmetic panel that is spaced from a perimeter of the cosmetic panel; and covering, using the cosmetic panel, the infrared camera (Fig. 4, element 353, and paragraph [0025]; see also Figs. 1-3 and 5).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Slovesko (hereby Shah-Slovesko), to modify the camera assembly and method for a facial recognition system of a motor vehicle of Shah to use the claimed header as in Slovesko. The motivation for doing so would have been to create the advantage of absorbing shock and/or providing stability (see Slovesko, Fig. 4, and paragraph [0025]; see also Figs. 1-3 and 5).
Regarding Claims 4, 13, and 19, Shah-Slovesko discloses:
“an infrared illuminator disposed adjacent to the single infrared camera for emitting the infrared light through the intermediate portion of the cosmetic panel, such that an object facing the outboard side of the cosmetic panel reflects the infrared light through intermediate portion to the infrared camera (Shah, paragraphs [0060] and [0071]-[0072], disclosing the biometric sensor (Figs. 2, 4, and 10, element 32) may be surrounded by LEDs, which is obvious and well within the teachings of Shah; Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], specifically paragraph [0046], disclosing the biometric identification sensor captures an image of a user’s face; Fig. 5, and paragraph [0052]; Fig. 10; see also Figs. 17A-17B, and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face).”
Regarding Claims 5 and 14, Shah-Slovesko discloses:
“wherein the cosmetic panel comprises a single-piece panel having an opacity that blocks visible light and a translucence for transmitting the infrared light (Shah, Figs. 2, 4, and 10, elements 28/38; Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
Regarding Claims 8 and 20, Shah discloses each and every feature of Claims 1 and 17, as outlined above, and Shah-Slovesko further discloses a motor vehicle (Shah, Figs. 1-5, 10, 17A-17B, and 18) comprising:
“a body (Shah, Figs. 1-4 and 10); 
a door attached to the body and movable between open and closed positions (Shah, Figs. 1-4 and 10, and paragraphs [0051] and [0056]; see also Figs. 5, 17A-17B, and 18); 
a lock device coupled to at least one of the door and the body, with the lock device movable to a locked state for holding the door in the closed position and an unlocked state where the door is movable to the open position (Shah, Figs. 1-4, and 10, and paragraphs [0037], [0051], [0056], and [0069]-[0071], disclosing an actuator for the locking/unlocking functions, in which the control system controls the unlocking/unlocking feature and open/closed feature, based on whether the user is an authorized user; see also Figs. 17A-17B and 18); 
an actuator for moving the lock device between the locked and unlocked states (Shah, Figs. 1-4, and 10, and paragraphs [0037], [0051], [0056], and [0069]-[0071], disclosing an actuator for the locking/unlocking functions, in which the control system controls the unlocking/unlocking feature and open/closed feature, based on whether the user is an authorized user; see also Figs. 5, 17A-17B, and 18); and 
a facial recognition system (Shah, Figs. 1-4 and 10; see also Figs. 5, 17A-17B, and 18) comprising: 
a camera assembly (Shah, Figs. 1-4 and 10; see also Figs. 5, 17A-17B, and 18) including: 
a cosmetic panel (Shah, Figs. 2, 4, and 10, elements 28/38) adapted to be attached to one of the door and the body, the cosmetic panel having an outboard side and an inboard side facing one of the door and the body, with the cosmetic panel being opaque to visible light and transmissive to an infrared light (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18); and 
a single infrared camera (Shah, Figs. 2, 4, and 10, element 32) adapted to be disposed adjacent to the inboard side of the cosmetic panel for generating an image signal in response to the single infrared camera receiving the infrared light transmitted through cosmetic panel (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], specifically paragraph [0046], disclosing the biometric identification sensor captures an image of a user’s face; Fig. 5, and paragraph [0052]; Fig. 10; see also Figs. 17A-17B, and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face); 
a processor coupled to the infrared camera (Shah, Figs. 1-4 and 10, and paragraphs [0050]-[0051] and [0056]; see also Figs. 5, 17A-17B, and 18); 
a memory including instructions such that the processor (Shah, Figs. 1-4 and 10, and paragraphs [0050]-[0051] and [0056]; see also Figs. 5, 17A-17B, and 18) is programmed to: 
determine an image in response to the processor receiving the image signal from the infrared camera (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], and [0050]-[0051], specifically paragraphs [0046] and [0050], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored profile data to determine an authorized user; Fig. 5, and paragraph [0052]; Fig. 10, and paragraph [0056], disclosing comparing image data with biometric profile data; see also Figs. 17A-17B and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored data entries representing a known authorized user); 
compare the image to at least one authorized (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], and [0050]-[0051], specifically paragraphs [0046] and [0050], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored profile data to determine an authorized user; Fig. 5, and paragraph [0052]; Fig. 10, and paragraph [0056], disclosing comparing image data with biometric profile data; see also Figs. 17A-17B and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored data entries representing a known authorized user) image stored in the memory (Slovesko, Figs. 1 and 5, and paragraphs [0016]-[0017] and [0027]; see also Fig. 4); and 
generate an actuation signal in response to the processor determining (Shah, Figs. 1-4, and 10, and paragraphs [0037], [0051], [0056], and [0069]-[0071], disclosing an actuator for the locking/unlocking functions, in which the control system controls the unlocking/unlocking feature and open/closed feature, based on whether the user is an authorized user; see also Figs. 5, 17A-17B, and 18) that the image corresponds with the at least one authorized (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], and [0050]-[0051], specifically paragraphs [0046] and [0050], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored profile data to determine an authorized user; Fig. 5, and paragraph [0052]; Fig. 10, and paragraph [0056], disclosing comparing image data with biometric profile data; see also Figs. 17A-17B and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored data entries representing a known authorized user) image (Slovesko, Figs. 1 and 5, and paragraphs [0016]-[0017] and [0027]; see also Fig. 4); 
wherein the actuator moves the lock device to the unlocked state in response to the actuator receiving the actuation signal (Shah, Figs. 1-4, and 10, and paragraphs [0037], [0051], [0056], and [0069]-[0071], disclosing an actuator for the locking/unlocking functions, in which the control system controls the unlocking/unlocking feature and open/closed feature, based on whether the user is an authorized user; see also Figs. 5, 17A-17B, and 18) from the processor (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046], and [0050]-[0051], specifically paragraphs [0046] and [0050], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored profile data to determine an authorized user; Fig. 5, and paragraph [0052]; Fig. 10, and paragraph [0056], disclosing comparing image data with biometric profile data; see also Figs. 17A-17B and 18, and paragraphs [0061]-[0062], [0065]-[0066], and [0070], specifically paragraph [0065], disclosing the biometric identification sensor captures an image of a user’s face, which may be compared to stored data entries representing a known authorized user).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah-Slovesko, to modify the camera assembly and method for a facial recognition system of a motor vehicle of Shah-Slovesko to use the claimed comparison of captured image data with stored authorized image data as in Slovesko. The motivation for doing so would have been to create the advantage of ensuring a particularized/specific match exists based on visual data of a registered user (see Slovesko, Figs. 1 and 5, and paragraphs [0016]-[0017] and [0027]; see also Fig. 4).
Regarding Claim 9, Shah-Slovesko discloses:
“wherein the body comprises at least one of an A- pillar, a B-pillar, and a C-pillar, with the camera assembly attached to one of the A-pillar, the B-pillar, and the C-pillar (Shah, Fig. 1, element 22; Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
Regarding Claim 10, Shah-Slovesko discloses:
“a motor coupled to the processor, and the motor moves the door to the open position in response to the motor receiving the actuation signal from the processor (Shah, Figs. 1-4, and 10, and paragraphs [0037], [0051], [0056], and [0069]-[0071], disclosing an actuator and/or motors for the locking/unlocking and opening/closing functions, in which the control system controls the unlocking/unlocking feature and open/closed feature, based on whether the user is an authorized user; see also Figs. 5, 17A-17B, and 18).”
Regarding Claim 11, Shah-Slovesko discloses:
“wherein the cosmetic panel includes a peripheral edge defining a perimeter and an intermediate portion spaced from the perimeter, with the single infrared camera attached to the intermediate portion such that the cosmetic panel covers the infrared camera (Shah, Figs. 2, 4, and 10, elements 32 and 28/38; Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
Claim Rejections - 35 USC § 103
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Slovesko, and in further view of Revel et al., US Patent Application Publication No.: 2020/0384931 A1, hereby Revel.
Regarding Claims 6 and 15, Shah-Slovesko discloses:
“wherein the cosmetic panel (Shah, Figs. 2, 4, and 10, elements 28/38) comprises a . . . material (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18).”
However, although Shah-Slovesko does not expressly disclose the claimed PMMA material, Revel does expressly disclose the following:
“wherein the cosmetic panel comprises a poly(methyl methacrylate) (PMMA) material (Revel, Figs. 1-3, and paragraphs [0048]-[0050], disclosing PMMA; see also Figs. 4-5, and paragraph [0051]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah-Slovesko and Revel, to modify the camera assembly and method for a facial recognition system of a motor vehicle of Shah-Slovesko to use the claimed PMMA material as in Revel. The motivation for doing so would have been to create the advantage of providing a precisely and sufficiently translucent material (see Revel, Figs. 1-3, and paragraphs [0048]-[0050]; see also Figs. 4-5, and paragraph [0051]).
Claim Rejections - 35 USC § 103
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Slovesko, and in further view of Pohlman et al., US Patent Application Publication No.: 2021/0056335 A1, hereby Pohlman.
Regarding Claims 7 and 16, Shah-Slovesko discloses:
“wherein the cosmetic panel (Shah, Figs. 2, 4, and 10, elements 28/38) comprises a composite including at least one of (Shah, Figs. 1-3, and paragraphs [0036]-[0040]; Fig. 4, and paragraphs [0042]-[0043] and [0045]-[0046]; Fig. 5, and paragraph [0052]; see also Figs. 10, 17A-17B, and 18). . . .”
However, although Shah-Slovesko does not expressly disclose the claimed composite including at least one of germanium and silicon, Pohlman does expressly disclose the following:
 “wherein the cosmetic panel comprises a composite including at least one of germanium and silicon (Figs. 1 and 2A-2D, and paragraph [0035]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah-Slovesko and Pohlman, to modify the camera assembly and method for a facial recognition system of a motor vehicle of Shah-Slovesko to use the claimed composite including at least one of germanium and silicon as in Pohlman. The motivation for doing so would have been to create the advantage of providing any known and desirably suitable material that is substantially transmissive in the IR region and is substantially opaque in the visible region of the electromagnetic spectrum (see Pohlman, Figs. 1 and 2A-2D, and paragraph [0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose operating a door opening/closing panel using facial/gesture recognition. For example, the following references show similar features in the claims, although not relied upon: Marlia (US 2020/0232262 A1), Figs. 2-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482